1600Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 05/13/2022, with respect to the rejection of claims 1-7 and 9 under 35 U.S.C. 112(b) and 35 U.S.C. 112 (d) have been fully considered and are persuasive regarding 35 U.S.C. 112 (d) and are persuasive-in-part regarding 35 U.S.C. 112 (b).  The 112 (d) rejection has been withdrawn, and the 112 (b) rejection modified to concern only aspects of claims 5-8. 
It is argued that the terminology in claims 5 and 10 of “a chemical treatment” is a broad claim term and not vague or indefinite. It is maintained that recitation in claims 5 and 10, of “a chemical treatment” defines a method step and thus it is unclear or indefinite as to whether it recites any corresponds and definitive, distinct system component. Amendment of the term to “a chemical treatment unit” would resolve this issue, as supported by figures 1 and 2 and paragraph [0014 and 0015] of the Specification regarding the treatment being at a specific treatment location to receive produced water through a conduit.
Applicant’s arguments, with respect to the claim rejections of various ones of the claims under 35 U.S.C. 102 (b) and 35 U.S.C. 103, filed 05/13/2022, as being anticipated by Nowosielski-Spelowron and obvious over Bader, respectively, have been fully considered and are also persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection over various ones of claims 1-10 are made under 35 U.S.C. 103 in view of Nowosielski-Spelowron PGPUBS Document US 2016/0002073 ( Nowosielski-Spelowron) in view of Holland PGPUBS Document US 2016/0031731, Bader patent 9,751,777 in view of Holland PGPUBS Document US 2016/0031731 and Nowosielski-Spelowron in view of Holland and Bader, respectively.
It is argued that neither Nowosielski-Spelowron or Bader teaches or suggests, the newly recited claim limitation of each of the  first water treatment system and subsequent frac water reuse treatment system including a direct contact thermal distillation system or evaporator and subsequent frac water reuse treatment system being configured to receive produced water which is fed from a produced water conduit. 
It is submitted that Nowosielski-Spelowron specifically discloses a first and subsequent “frac water” treatment system(s) including distillation system and/or including one or more evaporators [0018, 0019, 0021, 0051, 0052, 0060-0062]; such treatment systems configured to treat frac water for re-use by the treatment system including structure for re-employing treated frac water for industrial water consumption purposes [0003, 0004, 0016], or alternately or specifically “produced water” [0041, see “produced water treatment (waters co-produced with oil and gas production)”].
Similarly, it is submitted that Bader discloses a system for optimizing dirty water remediation and re-use, comprising: a first and subsequent “frac water” treatment system(s) including a distillation system which may comprise any of various types of distillation systems, or evaporators (column 8, line 67-column 9, line 5; column 10, lines 24-30 and column 16, line 54-column 17, line 20); such treatment systems configured for treating produced water or frac water for reuse (column 2, line 65-column 3, line 22; column 4, lines 5-15 and column 8, lines 48-66). 
Newly applied teaching reference Holland teaches treatment of hydraulic fracturing fluid [0006] or produced water [0009, 0010] with a separation system which may include filters or a distillation system [0073], the water being reused for production applications [0012-0015, 0111, 0114, 0239]; such separation system receiving the produced water fed through one or more conduits which may be magnetically conductive and magnetically treated [0109, 0117]. 
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water, to have modified the system of Nowosielski-Spelowron or Bader, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to have an altered polar surface tension and/or dispersive or interfacial surface tension and/or viscosity, enabling more efficient and effective oil/water separation or water/solids or oil/water/solids separation, as described by Holland in paragraphs [0018, 0019 and 0042-0046].
Holland also teaches a frac water re-use treatment system downstream of the separation system which may include one or more of mixing, agitating and/or blending equipment [0179, 0180, 0236], which receives the produced water or frac water mixture through a second magnetically conductive conduits [see especially [0173-0180]. Figures 1a-1c and 12 if Holland illustrate plural sections of a single conduit, or “single produced water” conduit between different one of the treatment sections, the single conduit having different flow path sections or flow path or conduit sections coupled into and out of, and between different one of plural treatment units [0089, 0090, 0109, 0237-0243].
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water mixture, to have modified the system of Nowosielski-Spelowron or Bader, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to altered or improved dispersive and/or polar surface tension to facilitate the frac or produced water mixture capacity to be more efficiently and effectively blended with diverse chemicals to enhance the properties of the frac or produced water for producing oil and/or gas from underground injections.  
Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 5-8, recitation in claims 5 and 10, of “a chemical treatment” defines a method step and thus it is unclear or indefinite as to whether such term recites any corresponds and definitive, distinct system component. Amendment of the term to “a chemical treatment unit” would resolve this issue, as supported by figures 1 and 2 and paragraph [0014 and 0015] of the Specification regarding the treatment being at a specific treatment location to receive produced water through a conduit.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5/(2,3), 6/(2,3), 7/(2,3), 8/(2,3), 9 and 10/(1,3) are rejected under 35 U.S.C. 103 as being unpatentable over Nowosielski-Spelowron PGPUBS Document US 2016/0002073 ( Nowosielski-Spelowron) in view of Holland PGPUBS Document US 2016/0031731. Reference paragraph numbers in the Specification of the PGPUBS Document are identified with “[ ]” notation. With respect to independent claims 1-3, and claim 9, Nowosielski-Spelowron discloses: a system for optimizing [0053, 0083, 0087 “control system” for optimizing] dirty water remediation treatment and recapture or re-use [0012, 0016], comprising: 
first, “pre-treatment” treatment system including a distillation system and/or including one or more evaporators [0018, 0019, 0021, 0051, 0052, 0060 and 0062] and  optionally also including one or more heating units, filters and means for chemically treating; and 
a subsequent post-treatment or frac water reverse osmosis, separate, water treatment units or system for further processing including distillation, evaporation and heat exchange treatments  [0022, 0061, 0062, 0063, and 0080]; and
the frac water re-use treatment system including structure for re-employing treated frac water for industrial water consumption purposes [0003, 0004, 0016 (purified fracturing fluid being utilized for concentrated solar power or CSP plant cooling systems to save water consumption), 0058, 0062 “intended use of the recovered draw solutes”].
The claims all differ by requiring each of the  first water treatment system and subsequent frac water reuse treatment system including a direct contact thermal distillation system or evaporator and subsequent frac water reuse treatment system being configured to receive produced water which is fed from a produced water conduit.
Nowosielski-Spelowron further discloses such treatment systems configured to treat frac water for re-use by the treatment system including structure for re-employing treated frac water for industrial water consumption purposes [0003, 0004, 0016], or alternately or specifically “produced water” [0041, see “produced water treatment (waters co-produced with oil and gas production)”]. 
Newly applied teaching reference Holland teaches treatment of hydraulic fracturing fluid [0006] or produced water [0009, 0010] with a separation system which may include filters or a distillation system [0073], the water being reused for production applications [0012-0015, 0111, 0114, 0239]; such separation system receiving the produced water fed through one or more conduits which may be magnetically conductive and magnetically treated [0109, 0117]. 
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water, to have modified the system of Nowosielski-Spelowron, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to have an altered polar surface tension and/or dispersive or interfacial surface tension and/or viscosity, enabling more efficient and effective oil/water separation or water/solids or oil/water/solids separation, as described by Holland in paragraphs [0018, 0019 and 0042-0046].
Holland also teaches a frac water re-use treatment system downstream of the separation system which may include one or more of mixing, agitating and/or blending equipment [0179, 0180, 0236], which receives the produced water or frac water mixture through a second magnetically conductive conduits [see especially [0173-0180]. Figures 1a-1c and 12 if Holland illustrate plural sections of a single conduit, or “single produced water” conduit between different one of the treatment sections, the single conduit having different flow path sections or flow path or conduit sections coupled into and out of, and between different one of plural treatment units [0089, 0090, 0109, 0237-0243].
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water mixture, to have modified the system of Nowosielski-Spelowron, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to altered or improved dispersive and/or polar surface tension to facilitate the frac or produced water mixture capacity to be more efficiently and effectively blended with diverse chemicals to enhance the properties of the frac or produced water for producing oil and/or gas from underground injections.  
With respect to claims 5/(2,3), 6/(2,3), and 7/(2,3) Nowosielski-Spelowron further discloses: an additional pretreatment unit or process of providing at least one of a filter and chemical treatment for claims 5/(2,3), (See discussion of pretreatment unit 14 comprising various filtration and chemical treatment mechanisms [0060]); 
a pre-treatment process including a hot water heater in the form of a pre-treatment heat exchanger for claim 6/(2,3) [0018-0020, 0081, 0082], and direct contact pre-heating systems or units for claim 7/(2,3) from such sources as reverse osmosis draw solutes, renewable energy sources, heat exchangers and steam generation circuits [0062-0066].
Nowosielski-Spelowron also further discloses: the frac water re-use system including a membrane-type filter or other filtration unit for claims 9 and 10, or an ion-exchange type chemical treatment process unit for claim 10 [0061].
Holland further teaches the frac water re-use system comprising a chemical treatment process unit, air flotation, i.e. “froth flotation” process unit, and filtration unit(s) for claims 8-10, respectively [0239, 0241 and 0243].
Claims 1-3, 5/2, 5/3, 8/(2,3), 9 and 10/(1,3)  are rejected under 35 U.S.C. 103 as being unpatentable over Bader patent 9,751,777 in view of Holland PGPUBS Document US 2016/0031731. Reference paragraph numbers in the Specification of the PGPUBS Document are identified with “[ ]” notation. With respect to independent claims 1-3, and claim 9, Bader discloses: a system for optimizing dirty water remediation and re-use, comprising: 
treatment system(s) including distillation system which may comprise any of various types of distillation systems, evaporators or membrane water treatment systems including reverse osmosis water treatment systems or combinations thereof (column 8, line 67-column 9, line 5; column 10, lines 24-30 and column 16, line 54-column 17, line 20); and
frac water re-use treatment system including structure for blending treated frac water with another water stream prior to re-employment with oil formation use (see particularly column 2, line 65-column 3, line 16 and column 8, lines 48-66, also column 23, lines 31-39 ).
The claims differ from Bader by explicitly requiring the combination of a first, direct contact thermal distillation system and a reverse osmosis water treatment system. However, it would have been obvious to one of ordinary skill in the art of reclaiming dirty water such as oilfield flowback or contaminated frac water, to have developed the Bader system to specifically employ a  direct contact thermal distillation system as a first system and a subsequent reverse osmosis water treatment system, by routine experimentation to optimize removal of substantially all forms of contamination present in the frac water, in view of the inherent, well known properties of such distillation and reverse osmosis for efficiently removing volatiles including residual oily wastes from the frac water by the distillation in an energy efficient manner, and for efficiently removing fine particulates as well as for sterilizing the water to remove viruses, bacteria and volatile, frac additive chemicals through reverse osmosis. 
	The claims all differ by requiring each of the first water treatment system and subsequent frac water reuse treatment system including a direct contact thermal distillation system or evaporator and subsequent frac water reuse treatment system being configured to receive produced water which is fed from a produced water conduit.
Bader further teaches such treatment systems configured for treating produced water or frac water for reuse (column 2, line 65-column 3, line 22; column 4, lines 5-15 and column 8, lines 48-66). 
Newly applied teaching reference Holland teaches treatment of hydraulic fracturing fluid [0006] or produced water [0009, 0010] with a separation system which may include filters or a distillation system [0073], the water being reused for production applications [0012-0015, 0111, 0114, 0239]; such separation system receiving the produced water fed through one or more conduits which may be magnetically conductive and magnetically treated [0109, 0117].
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water, to have modified the system of Bader, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to have an altered polar surface tension and/or dispersive or interfacial surface tension and/or viscosity, enabling more efficient and effective oil/water separation or water/solids or oil/water/solids separation, as described by Holland in paragraphs [0018, 0019 and 0042-0046].
Holland also teaches a frac water re-use treatment system downstream of the separation system which may include one or more of mixing, agitating and/or blending equipment [0179, 0180, 0236], which receives the produced water or frac water mixture through a second magnetically conductive conduits [see especially [0173-0180]. Figures 1a-1c and 12 if Holland illustrate plural sections of a single conduit, or “single produced water” conduit between different one of the treatment sections, the single conduit having different flow path sections or flow path or conduit sections coupled into and out of, and between different one of plural treatment units [0089, 0090, 0109, 0237-0243].
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water mixture, to have modified the system of Bader, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to altered or improved dispersive and/or polar surface tension to facilitate the frac or produced water mixture capacity to be more efficiently and effectively blended with diverse chemicals to enhance the properties of the frac or produced water for producing oil and/or gas from underground injections.  
For claims 5/2 and 5/3, Bader further discloses optional use of additional pretreatment unit or process by providing at least one of a filter and chemical treatment (see column 6, lines 19-32 regarding ‘first filter and ‘second filter).
Holland further teaches the frac water re-use system comprising a chemical treatment process unit, air flotation, i.e. “froth flotation” process unit, and filtration unit(s) for claims 8-10, respectively [0239, 0241 and 0243].
Claims 4, 5/4, 6/(2-4), 7/2-4), 8/4 and 10/4 are rejected under 35 U.S.C. 103 as being unpatentable over Nowosielski-Spelowron PGPUBS Document US 2016/0002073 ( Nowosielski-Spelowron) in view of Holland PGPUBS Document US 2016/0031731, as applied to claims 1-3, 5/(2,3), 6/(2,3), 7(2,3), 8/(2,3), 9 and 10/(1,3) above, and further in view of Bader patent 9,751,777. With respect to dependent claims 4, 6/(2-4) and 7/(2-4), Nowosielski-Spelowron additionally discloses the distillation system optionally employing a condenser and pre-treatment process including a hot water heater in the form of a pre-treatment heat exchanger for claims 4, 6/(2-4) and 7(2-4) [0018-0020, 0081, 0082]; and
an additional pretreatment unit or process of providing at least one of a filter and chemical treatment for claim 5/4, (See discussion of pretreatment unit 14 comprising various filtration and chemical treatment mechanisms [0060]).
 Claims 4, 5/4, 6/(2-4) and 7/2-4) all further differ from Nowosielski-Spelowron by requiring the distillation system to be a direct contact thermal distillation system. However, in a system for treating and re-using frac water, Bader discloses optionally employing such direct contact thermal distillation system (column 10, lines 24-30 and column 16, line 54-column 17, line 20).  
It would have been obvious to one of ordinary skill in the art of reclaiming dirty water such as oilfield flowback or contaminated frac water, to have modified the distillation system of Nowosielski-Spelowron, so as to be a direct contact thermal distillation system, as taught by Bader, so as to conduct the distillation in an energy efficient manner with a minimum of distillation equipment relative to what is generally required by forms of thermal distillation systems which employ indirect contact such indirect contact with heat exchanger tubes, or heating sleeves.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/17/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778